— In a divorce action, the defendant husband appeals from (1) so much of an order of the Supreme Court, Nassau County (Balletta, J.), dated April 22, 1982, as directed him to make his financial books and records available to the plaintiff wife and awarded her $1,500, pendente lite, as additional accountant’s fees; and (2) so much of a further order of the same court dated August 20,1982, as upon reargument, adhered to its original determination. Appeal from order dated April 22, 1982, dismissed. Said order was superseded by the order dated August 20,1982, which was entered upon reargument. Order dated August 20, 1982, affirmed insofar as appealed from. Plaintiff is awarded one bill of costs. The defendant husband, a physician, is a partner in an orthopedic practice. He interprets Special Term’s order requiring him “to make all financial books and records available to the Plaintiff’s accountant” as directing him to furnish said accountant with access to his patient files and patient ledger cards. We disagree. The order in question directs access only to defendant’s financial records and that is all he is required to provide. To direct access to patient files and patient ledgers would be in clear violation of the physician-patient privilege and would subject the defendant to severe sanctions (see CPLR 4504, subd [a]; Education Law, § 6509 et seq.; Anker v Brodnitz, 98 Mise 2d 148,152, affd 73 AD2d 589). Clearly Special Term made no such direction. We have considered defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Gulotta, O’Connor and Rubin, JJ., concur.